Exhibit 10.1 SECURITIES PURCHASE AGREEMENT This Securities Purchase Agreement (this “ Agreement ”) is dated as of June, 2016 (the “ Effective Date ”), among Sun BioPharma, Inc., a Delaware corporation (the “ Company ”), and those purchasers listed on the attached Schedule I as such schedule may be amended from time to time (each, including its successors and assigns, an “ Investor ” and collectively the “ Investors ”). WHEREAS, the Company has authorized the (a) the sale and issuance of up to [] shares (the “ Shares ”) of the Company’s common stock, par value $0.001 per share (“ Common Stock ”), (b) the issuance warrants to purchase up to [50% warrant coverage] shares of Common Stock (the “ Warrants ”), and (c) the issuance of shares of Common Stock to be issued upon exercise of the Warrants (the “ Warrant Shares ”). WHEREAS, pursuant to an exemption from registration under the Securities Act of 1933, as amended (the “ Securities Act ”), the Company desires to sell to the Investors, and the Investors, severally and not jointly, desire to purchase from the Company that aggregate number of Shares set forth opposite such Investor’s name on Schedule I , and Warrants to purchase that aggregate number of shares of Common Stock set forth opposite such Investor’s name on Schedule I on the terms and subject to the conditions set forth in this Agreement. NOW, THEREFORE, in consideration of the mutual covenants contained in this Agreement, and for other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, the Company and each Investor agree as follows: ARTICLE I PURCHASE COMMITMENT FOR SHARES; ISSUANCE OF WARRANTS Purchase Commitment . At the Closing (as hereinafter defined), the Company will issue and sell to each Investor, and each Investor will, severally and not jointly, purchase from the Company, the number of Shares and Warrants (together, the “ Securities ”), as set forth opposite such Investor’s name on Schedule I for the aggregate purchase price set forth opposite such Investor’s name on S chedule I (the “ Purchase Price ”). ARTICLE II CLOSING AND OTHER DELIVERIES Closing . Subject to the satisfaction or waiver of the conditions set forth in Article V, the completion of the sale and purchase of the Securities (the “ Closing ”), shall take place at 9:00 a.m., Central Time, on June10, 2016 or as soon as practicable following the satisfaction of the conditions set forth in Article V (the “ Closing Date ”). The Closing shall take place remotely via the exchange of documents and signatures. Closing Deliveries . (a) Investors’ Deliveries . In addition to any materials required to satisfy conditions to Closing set forth in Section , at the Closing each Investor will deliver or cause to be delivered to the Company the Purchase Price for the Securities to be purchased by such Investor as set forth opposite such Investor’s name on Schedule I by wire transfer of immediately available funds to the Company’s bank account pursuant to the wire instructions attached at Exhibit B , or such other means as Investor and Company agree. (b) Company’s Deliveries . In addition to any materials required to satisfy conditions to Closing set forth in Section , at the Closing the Company will deliver or cause to be delivered to each of the Investors evidence of the issuance of the Securities being issued and sold to such Investor, which may take the form of a physical certificate or an electronic equivalent thereof, and a duly executed Warrant, in substantially the form attached hereto as Exhibit A , to purchase the number of shares of Common Stock set forth beside such Investor’s name on Schedule I . Such Warrants, together with this Agreement, are collectively referred to herein as the “ Transaction Documents .” Placement Agency Fees . Each Investors acknowledges that the Company intends to pay to Lake Street Capital Markets, LLC and Chardan Capital Markets, Inc., in their capacities as Placement Agents for the Offering (collectively, the “ Placement Agents ”), a fee in respect of the sale of Securities to any Investor. ARTICLE III REPRESENTATIONS AND WARRANTIES OF COMPANY The Company hereby represents and warrants to each Investor that, as of the Effective Date and as of the date of the Closing, except as set forth in the Company SEC Documents (as defined in Section 3.6) the following representations are true and complete (except as otherwise indicated): Organization, Good Standing and Qualification . The Company is a corporation duly organized, validly existing and in good standing under the laws of the State of Delaware and has full corporate power and authority to own and use its properties and its assets and conduct its business as currently conducted. The Company is not in violation of its Certificate of Incorporation, as amended, or the Company’s Amended and Restated Bylaws (the “ Charter Documents ”). The Company, including each of its subsidiaries, has full power and authority to own, operate and occupy its properties and to conduct its business as presently conducted and is duly qualified to transact business and is in good standing in each jurisdiction in which the failure so to qualify would have a material adverse effect on its or its subsidiaries’ business, financial condition, properties, operations or assets or its ability to perform its obligations under this Agreement (a “ Material Adverse Effect ”). Capitalization and Voting Rights . As of the Effective Date, the Company is authorized to issue 200,000,000 shares of Common Stock, of which 29,930,306 shares are issued and outstanding, and 20,000,000 shares of preferred stock, none of which are issued or outstanding, nor have any of the terms or preferences thereof been designated. All issued and outstanding shares of Common Stock of the Company have been validly issued, fully paid and nonassessable. Except as set forth herein or in the Company SEC Documents, there are no (i)outstanding rights (including, without limitation, preemptive rights), warrants or options to acquire, or instruments convertible into or exchangeable for, any unissued shares of capital stock or other equity interest in the Company, or any contract, commitment, agreement, understanding or arrangement of any kind to which the Company or any subsidiary is a party and relating to the issuance or sale of any capital stock or convertible or exchangeable security of the Company or any subsidiary, other than options to purchase up to 3,163,600 shares of Common Stock granted to directors, employees and service providers of the Company pursuant to its 2011 Stock Option Plan, warrants to purchase up to 2,550,000 shares of Common Stock and an estimated 2,466,667 shares of Common Stock issuable upon conversion of outstanding indebtedness; or (ii)obligations of the Company to purchase redeem or otherwise acquire any of its outstanding capital stock or any interest therein or to pay any dividend or make any other distribution in respect thereof. Except as disclosed in the Company SEC Documents, there are no anti-dilution or price adjustment provisions, co-sale rights, registration rights, rights of first refusal or other similar rights contained in the terms governing any outstanding security of the Company that will be triggered by the issuance of the Securities or the Warrant Shares. Except as disclosed in the Company SEC Documents and as otherwise required by law, there are no restrictions upon the voting or transfer of any of the shares of capital stock of the Company pursuant to the Charter Documents or other governing documents or any agreement or other instruments to which the Company is a party or by which the Company is bound. The Company does not have outstanding stockholder purchase rights or “poison pill” or any similar arrangement in effect giving any person the right to purchase any equity interest in the Company upon the occurrence of certain events. 2 Authorization; Enforceability . All corporate action on the part of the Company, its officers, directors and stockholders necessary for the authorization, execution and delivery of this Agreement has been taken. The Company has the requisite corporate power to enter into this Agreement and carry out and perform its obligations under the terms of this Agreement. At the Closing, the Company will have the requisite corporate power to issue and sell the Securities. This Agreement has been duly authorized, executed and delivered by the Company and, upon due execution and delivery by the Investors, this Agreement will be a valid and binding agreement of the Company, enforceable against the Company in accordance with its terms, except as enforceability may be limited by bankruptcy, insolvency, reorganization, moratorium or similar laws affecting creditors’ rights generally or by equitable principles. No Conflict; Governmental Consents . (a) The execution and delivery by the Company of the Transaction Documents, the issuance and sale of the Securities (including, when issued, the Warrant Shares) and the consummation of the other transactions contemplated hereby or thereby do not and will not (i) result in the violation of any law, statute, rule, regulation, order, writ, injunction, judgment or decree of any court or governmental authority to or by which the Company is bound including, without limitation, all foreign, federal, state and local laws applicable to its business and all such laws that affect the environment, except in each case as could not have or reasonably be expected to result in a Material Adverse Effect, (ii) conflict with or violate any provision of the Charter Documents, and (iii) conflict with, or result in a material breach or violation of, any of the terms or provisions of, or constitute (with or without due notice or lapse of time or both) a default or give to others any rights of termination, amendment, acceleration or cancellation (with or without due notice, lapse of time or both) under any agreement, credit facility, lease, loan agreement, mortgage, security agreement, trust indenture or other agreement or instrument to which the Company is a party or is bound or to which its properties or assets is subject, nor result in the creation or imposition of any encumbrances upon any of its properties or assets, except in each case as could not have or reasonably be expected to result in a Material Adverse Effect. (b)
